                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

 PERFECT FIT, LLC,                         )
                                           )
                     Plaintiff,            )
                                           )
 v.                                        ) Docket No. 1:19-cv-160-NT
                                           )
 EDWARD ARONOWITZ,                         )
                                           )
                     Defendant.            )


      ORDER ON DEFENDANT’S MOTION TO COMPEL ARBITRATION

      Before me is Defendant Edward Aronowitz’s motion dismiss or stay and to

compel arbitration. (ECF No. 14). For the reasons that follow, the Defendant’s motion

is GRANTED.


                                  BACKGROUND

      On December 31, 2003, Plaintiff Perfect Fit, LLC (“Perfect Fit”)—then named

Foster & Levesque—acquired a duty-gear distribution business called Perfect

Fit/Shield Wallets, Inc. from Defendant Aronowitz and his brother. Compl. ¶¶ 18-20,

22. (ECF No. 1). As part of that transaction, Perfect Fit agreed to employ Aronowitz

as a salesperson for ten years. Compl. ¶ 26. Perfect Fit also purchased “all rights and

privileges in and to the name ‘Perfect Fit Shield Wallets,’ and all other general

intangibles associated with the sale of products and operation of the company.”

Compl. ¶ 23. According to Perfect Fit, this included an email account created by

Aronowitz named “pfsw@aol.com.” Compl. ¶¶ 19, 24.
       Perfect Fit employed Aronowitz until December 31, 2013, when his

employment agreement expired. Compl. ¶ 31. Perfect Fit and Aronowitz then

extended their relationship by entering into a five-year Independent Contractor

Agreement dated December 31, 2013 (the “IC Agreement”). Compl. Ex. 2 (ECF No.

1-2). In addition to setting out Aronowitz’s responsibilities as an independent sales

representative for Perfect Fit, the IC Agreement included a covenant through which

Aronowitz agreed not to compete with or solicit customers from Perfect Fit when his

contract with Perfect Fit terminated. Compl. ¶¶ 33-37. The IC Agreement also

included an arbitration provision, which stated in relevant part that “[a]ny

controversy or claim arising out of, or relating to this Agreement, or the breach

thereof, shall be settled by mediation . . . and if mediation does not resolve the dispute,

by binding arbitration.” IC Agreement ¶ 11.

       Aronowitz worked as an independent contractor for Perfect Fit until December

31, 2018. Compl. ¶ 42. Throughout his time as an employee and as a contractor for

Perfect Fit, Aronowitz had access to a broad array of customer information

maintained by Perfect Fit, including Perfect Fit’s customer lists. Compl. ¶ 49.

Aronowitz also regularly made use of the “pfsw@aol.com” account to arrange sales

and to conduct other company business. Compl. ¶ 43.

       Shortly after Aronowitz left Perfect Fit, the company learned that Aronowitz

had emailed Perfect Fit’s customer lists and other confidential information to his

personal email account. Compl. ¶¶ 55-58. Perfect Fit has since discovered that

Aronowitz is now working as a salesperson for a competitor and is attempting to



                                            2
solicit Perfect Fit’s customers on the competitor’s behalf. Compl. ¶¶ 63-64, 73-80.

Perfect Fit has also determined that Aronowitz is the only person who knows the

login credentials for the “pfsw@aol.com” account, which Perfect Fit believes continues

to receive emails related to Perfect Fit’s business. Compl. ¶ 60. Aronowitz has refused

to provide Perfect Fit access to the account. Compl. ¶¶ 61-62.

       On April 15, 2019, Perfect Fit filed suit against Aronowitz for breach of the

parties’ noncompetition agreement (Count V), misappropriation of trade secrets

(Counts III, IV), and conversion of the “pfsw@aol.com” account (Count VII). 1 Along

with its Complaint, Perfect Fit filed a motion for a temporary restraining order

(“TRO”) or a preliminary injunction to prevent Aronowitz from soliciting additional

Perfect Fit customers. (ECF No. 3). On April 16, 2019, I declined to grant Perfect Fit’s

request for a TRO and directed the Defendant to inform the court within three days

whether it intended to pursue arbitration under the IC Agreement. (ECF No. 10). The

Defendant duly responded that it intended to move to compel arbitration of the

Plaintiff’s claims (ECF No. 11), and on April 24, 2019, filed the motion at bar.


                                       DISCUSSION

       The Federal Arbitration Act provides that “[a] party aggrieved by the alleged

failure, neglect, or refusal of another to arbitrate under a written agreement for

arbitration may petition any United States district court . . . for an order directing



1      Perfect Fit also seeks a declaratory judgment as to the enforceability of the restrictive
covenants in the IC Agreement (Count I), a declaratory judgment as to the ownership of the
“pfsw@aol.com” account (Count II), and replevin of the “pfsw@aol.com” account (Count VI). Compl.
¶¶ 82-87, 88-91, 117-121.


                                               3
that such arbitration proceed in the manner provided for in such agreement.” 9 U.S.C.

§ 4. The FAA also provides for the stay of suits already in federal court pending

arbitration. Id. § 3.

       Federal courts will grant a motion to compel arbitration pursuant to the FAA

when “(i) there exists a written agreement to arbitrate, (ii) the dispute falls within

the scope of that arbitration agreement, and (iii) the party seeking an arbitral forum

has not waived its right to arbitration.” Combined Energies v. CCI, Inc., 514 F.3d 168,

171 (1st Cir. 2008)).

       The Defendant argues that the factors required to compel arbitration are

present, and that I should dismiss this case because the Plaintiff's claims all are

arbitrable. The Plaintiff concedes that the parties are bound by a written agreement

to arbitrate and that at least some of the Plaintiff’s claims fall within the scope of

that agreement. The Plaintiff argues, however, that the Defendant has waived his

right to arbitration. The Plaintiff further argues that only some of its claims are

arbitrable, and that therefore if any of its claims are sent to arbitration, then this

action should be stayed rather than dismissed in its entirety. I address each of these

arguments in turn.

I.     Whether the Defendant has Waived His Right to Arbitrate

       “[A]rbitration clauses are not set in cement: such clauses can be waived, either

expressly or through conduct.” Joca-Roca Real Estate, LLC v. Brennan, 772 F.3d 945,

946-47 (1st Cir. 2014). Here, the Plaintiff asserts two theories of waiver. Both fail.

       The Plaintiff first argues that the Defendant has waived his right to arbitrate

by failing to undertake pre-arbitration steps laid out in the IC Agreement, including
                                           4
proposing an arbitrator. Pl.’s Opp’n 13-15 (ECF No. 15). This argument is foreclosed

in this forum by the First Circuit’s decision in Dialysis Access Center, LLC v. RMS

Lifeline, Inc., which found that the question of whether a defendant had waived

arbitration through his failure to comply with a contractual precondition to

arbitration was for the arbitrator to decide. 638 F.3d 367, 383 (1st Cir. 2011).

      The Plaintiff also claims that the Defendant has waived his right to arbitrate

through dilatory conduct. Specifically, the Plaintiff takes issue with the Defendant’s

failure to respond promptly to the Plaintiff’s request to arbitrate or to the Plaintiff’s

list of proposed arbitrators. Pl.’s Opp’n 14-15. “[W]aiver by conduct . . . due to

litigation-related activity, is presumptively an issue for the court.” Marie v. Allied

Home Mortg. Corp., 402 F.3d 1, 14 (1st Cir. 2005). To determine if a litigation

conduct–based waiver has occurred, I examine “whether there has been an undue

delay in the assertion of arbitral rights and whether, if arbitration supplanted

litigation, the other party would suffer unfair prejudice.” Joca-Roca Real Estate, 772

F.3d at 948. In making this determination I consider

      the length of the delay, the extent to which the party seeking to invoke
      arbitration has participated in the litigation, the quantum of discovery
      and other litigation-related activities that have already taken place, the
      proximity of the arbitration demand to an anticipated trial date, and the
      extent to which the party opposing arbitration would be prejudiced.

Id.

      None of these factors support a finding of waiver here. As this case is still in

its infancy, no discovery has taken place, no trial date has been set, and the

Defendant’s participation has been limited to an initial appearance, a letter, and the

instant motion to compel arbitration. The alleged delay is also minimal. The IC
                                           5
Agreement required the parties to pursue mediation before proceeding to arbitration,

IC Agreement ¶ 11, which the parties did on March 29, 2019. Pl.’s Opp’n 6.

Thereafter, the Plaintiff filed suit on April 15, 2019, and the Defendant moved to

compel arbitration on April 24, 2019. The Plaintiff therefore complains of a delay

amounting to less than one month, eight days of which are attributable to my

scheduling orders in this action. 2 (ECF Nos. 10, 13). I am unconvinced that the

Defendant’s brief delay in pursuing arbitration has prejudiced the Plaintiff. The

Defendant therefore has not waived his right to proceed to arbitration through his

litigation conduct.

II.    Whether Counts II, VI, and VII Are Subject to Arbitration

       Having determined that the Defendant has not waived his right to arbitrate, I

next consider the Plaintiff’s argument that some of its claims are not arbitrable.

Grand Wireless, Inc. v. Verizon Wireless, Inc., 748 F.3d 1, 7 (1st Cir. 2014) (“Unless

the parties clearly and unmistakably provide otherwise, the court must resolve a

disagreement among the parties as to whether an arbitration clause applies to a

particular dispute.” (quotation marks and citation omitted)). “[A]rbitration is a

matter of contract and a party cannot be required to submit to arbitration any dispute

which he has not agreed so to submit.” Large v. Conseco Fin. Servicing Corp., 292

F.3d 49, 52 (1st Cir. 2002) (quotation marks omitted). However, given the strong

federal policy in favor of arbitration, see AT&T Mobility LLC v. Concepcion, 563 U.S.



2        While the Plaintiff attempts to extend this period by faulting the Defendant’s counsel for
failing to lay the groundwork for arbitration ahead of mediation, until March 29th it was reasonable
for the Defendant to expect that this matter could be resolved without resort to arbitration.


                                                 6
333, 346 (2011), courts must resolve any “ambiguities as to the scope of the arbitration

clause . . . in favor of arbitration.” Grand Wireless, Inc., 748 F.3d at 7 (quotation

marks omitted). Moreover, where the parties have agreed to a broadly-worded

arbitration clause, disputes between those parties are presumptively arbitrable

unless “it may be said with positive assurance that the arbitration clause is not

susceptible of an interpretation that covers the asserted dispute.” Id. at 8.

      Here, the parties agreed to arbitrate “[a]ny controversy or claim arising out of,

or relating to [the IC] Agreement.” IC Agreement ¶ 11. This is precisely the kind of

broad language to which the First Circuit has attached a strong presumption of

arbitrability. Grand Wireless, Inc., 748 F.3d at 8.

      The Plaintiff has failed to rebut that presumption. The Plaintiff argues that its

claims for declaratory judgment (Count II), replevin (Count VI), and conversion

(Count VII) (the “Email Account Claims”) relate only to the Plaintiff’s ownership

rights in the “pfsw@aol.com” email account. Pl.’s Opp’n 10. The Plaintiff further

argues that those rights may be determined solely by reference to the purchase

contract that the Plaintiff executed when it bought Perfect Fit/Shield Wallets from

Aronowitz in 2003, and that therefore the Email Account Claims are completely

unrelated to the employment conditions and covenants set out in the IC Agreement.

Pl.’s Opp’n 10-11. But the Plaintiff’s claims, including the Email Account Claims, all

arise out of Aronowitz’s purported continued use of the Plaintiff’s property after the

term of his contract with Perfect Fit had ended. As the Defendant notes, the harm

that the Plaintiff claims to be suffering from being locked out of the account is bound



                                           7
up in Aronowitz’s current or potential use of the account to violate the IC Agreement’s

non-solicitation and non-competition provisions. See Pl.’s Opp’n 11. And as the

Plaintiff acknowledges, Perfect Fit permitted Aronowitz to make regular use of the

email account throughout his fifteen years at Perfect Fit—including to carry out his

responsibilities under the IC Agreement. Compl. ¶ 43. The parties’ disputes over who

should control the “pfsw@aol.com” account and how that account may be used,

represented in the Email Account Claims, are therefore at least “related to” the terms

and obligations set out in the IC Agreement as required by the IC Agreement’s

arbitration clause. IC Agreement ¶ 11. Because it therefore cannot “be said with

positive assurance that the arbitration clause is not susceptible of an interpretation

that covers” the Email Account Claims, those claims are subject to arbitration. See

Grand Wireless, Inc., 748 F.3d at 8.

        All that remains is the disposition of this case pending arbitration. Having

found all the Plaintiff’s claims arbitrable, I will dismiss this action. Next Step Med.

Co. v. Johnson & Johnson Int’l, 619 F.3d 67, 71 (1st Cir. 2010) (“Where one side is

entitled to arbitration of a claim . . . a district court can, in its discretion, choose to

dismiss the law suit, if all claims asserted in the case are found arbitrable.”); see also

Baker v. Securitas Sec. Servs. USA, Inc., 432 F. Supp. 2d 120, 127 (D. Me. 2006)

(outlining the advantages of dismissal). 3


3        In its Opposition, the Plaintiff requests that if I grant the motion to compel arbitration, I also
(1) issue an interim preliminary injunction preventing the Defendant from soliciting Perfect Fit clients
until arbitration commences; and (2) order the Defendant to respond to the Plaintiff’s list of proposed
arbitrators by a date certain. Pl.’s Opp’n 16-17. I will not grant the requested interim injunction, as
doing so would require me to needlessly prejudge issues that are plainly for the arbitrator and as I do
not find that the status quo will be upset between now and the start of arbitration. See Baychar, Inc.
v. Frisby Techs., No. 01-CV-28-B-S, 2001 WL 856626, at *9 (D. Me. July 26, 2001). I also will not order

                                                    8
                                         CONCLUSION

        For the reasons stated above, the Court GRANTS the Defendant’s motion to

compel arbitration. The action is DISMISSED.



SO ORDERED.

                                                      s/ Nancy Torresen
                                                      United States District Judge

Dated this 16th day of May, 2019.




the Defendant to act on the Plaintiff’s arbitrator proposal by a date certain. Such an order is
unnecessary. The Plaintiff seeks the scheduling order because of the Defendant’s earlier, purportedly
undue earlier delay in engaging in arbitration. But I have already found that the Defendant’s delay
was limited, and the Defendant himself has requested arbitration in this case. I therefore expect both
parties will comply with my order compelling arbitration with appropriate speed.


                                                  9
